Citation Nr: 1229504	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2009, the Board remanded the matter for a VA examination to determine whether the Veteran was capable of obtaining and maintaining substantially gainful employment.  The case was returned to the Board, but was remanded again in June 2011 for compliance with the December 2009 remand.  Specifically, the case was remanded for the VA examiner, after reviewing the claims file, to make an opinion as to whether it was as least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  In August 2011, a VA examiner opined as to whether it was as least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  Therefore, the Board finds there has been substantial compliance with the Board's June 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In written argument dated in August 2012, the Veteran's accredited representative raised issues of entitlement to service connection for left ear hearing loss, pes planus, and a back disability.  As these matters are not currently developed or certified for appellate review, they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran is service-connected for anxiety reaction with a history of posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling; scars, right index finger, residuals of felon with reduced strength and atrophy, currently evaluated as 10 percent disabling; right ear tinnitus, currently evaluated as 10 percent disabling; arthritis in the right hand associated with scars, right index finger, residuals of felon with reduced strength and atrophy, currently evaluated as 10 percent disabling; and high frequency hearing loss in the right ear, currently evaluated as noncompensable.  The Veteran's combined disability rating is 80 percent.  

2.  The record reveals the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the [V]eteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341(a), 4.16(b), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, in cases where the schedular rating is less than total, when the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability must be ratable at 60 percent or more; if there are two or more disabilities, at least one disability must be ratable at 40 percent or more and there must be sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011). 

Service connection is currently in effect for anxiety reaction with a history of PTSD, currently evaluated as 70 percent disabling; scars on the right index finger, residuals of felon with reduced strength and atrophy, currently evaluated as 10 percent disabling; right ear tinnitus, currently evaluated as 10 percent disabling; arthritis in the right hand associated with the scars on the right index finger, residuals of felon with reduced strength and atrophy, currently evaluated as 10 percent disabling; and right ear high frequency hearing loss, currently evaluated as noncompensable.  The Veteran's combined disability rating is 80 percent.  Accordingly, the Veteran's service-connect disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011). 

The remaining question is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A March 2003 VA examination noted the Veteran had been out of work since November 2002.  During a December 2004 VA examination, the Veteran reported working approximately 15 jobs over his adult life, with his longest period of employment of four years.  He reported he had not worked for two years.  In his July 2005 claim for entitlement to a TDIU, the Veteran reported his last full-time employment ended in January 2002.  During that job, he was suspended for arguing with the supervisor and customers; the Veteran alleged his argumentativeness was from his anxiety attacks. 

During an October 2006 VA examination, the Veteran reported he had been unemployed since 2002.  He indicated his longest period of employment was 11 or 12 years.  However, the Veteran reported being fired six or seven times for disagreeing with authority and yelling at his supervisors.

In a June 2010 VA examination, the examiner opined the Veteran's anxiety symptoms "may decrease his industrial capacity and result in job performance problems."  The examiner noted the types of jobs the Veteran could perform were limited because of his service-connected anxiety disability, e.g., the Veteran would not be able to perform jobs requiring public contact, multi-tasking, or firm deadlines.  The examiner noted the Veteran's anxiety symptoms resulted in occupational deficiencies because the Veteran reported difficulty maintaining productive relationships with supervisors.  However, the examiner noted the Veteran's inability to obtain or maintain substantially gainful employment was not caused by or a result of his service-connected anxiety disability, but was the result of multiple medical problems, such as obesity, arthritis, hearing loss, and lack of exertional capacity.

In a July 2011 VA hearing examination, the audiologist noted the testing for the right ear was not valid because there was no cross-over at the expected levels and positive Stengers.  The audiologist opined the Veteran's hearing loss impacted his ability to work, but his tinnitus did not impact his ability to work. 

In an August 2011 VA examination of the Veteran's right hand, the examiner opined the Veteran's service-connected disabilities "are not likely to impact his ability to obtain and maintain substantially gainful employment that is not involving repetitious right hand use."

In an August 2011 VA mental disorders examination, the examiner noted the Veteran had occupational and social impairment with deficiencies in most areas, including work, judgment, thinking, and mood.  The examiner noted the Veteran had difficulty in establishing and maintaining effective work relationships.  The examiner further explained the Veteran had serious symptoms and serious impairments in social, occupation, and personal functioning.  The examiner opined "[i]t is more likely than not (i.e., probability greater than 50 percent) that the Veteran is unable to secure, follow or maintain a substantially gainful occupation solely due to his service-connected disabilities."  

In an Administrative Review for extra-schedular consideration, dated in October 2011, the Veterans Benefits Administration found, after weighing the evidence, the Veteran did not present an unusual or exceptional disability pattern to render the application of the schedular criteria impractical, nor did the evidence show the Veteran's service-connected disabilities prevented all types of gainful employment.

The Board finds entitlement to a TDIU is warranted.  As discussed above, the Veteran's service-connected anxiety reaction with history of PTSD is currently evaluated as 70 percent disabling, and his combined disability rating is 80 percent.  Therefore, the Veteran meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a) (2011).  The evidence further reveals the Veteran's service-connected anxiety symptoms, along with his other service-connected disabilities, render him unable to obtain and maintain substantially gainful employment.  During the period on appeal, the Veteran was noted as having difficulties obtaining or maintaining employment since 2002.  The Veteran was also noted as having difficulty establishing and maintaining work relationships.  Furthermore, his service-connected right hand disabilities and his right ear hearing loss were noted to limit his ability to work.  Finally, in the most recent VA examination, the examiner noted the Veteran's inability to secure and maintain substantially gainful employment was more likely than not due solely to his service-connected disabilities.  The Board finds, in light of the Veteran's significant occupational impairment, his service-connected anxiety reaction with a history of PTSD, scarring on his right index finger with residuals of felon with reduced strength and atrophy, right ear tinnitus, right hand arthritis, and right ear high frequency hearing loss are of sufficient severity to produce unemployability.  As such, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


